DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Species (A) where the metal center is Ir and the ligand LA is a bidentate ligand in the reply filed on 12/13/2021 is acknowledged. 
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
With respect to the instant claims 7-12, a search of the prior art did not show the elected species. As none of the claims were specifically drawn to applicant's elected species in combination with the limitations of claims 7-12 in independent form, no claims have been indicated as allowable. However, claim written in independent form which requires all the limitations of claims 7-12 as well as being limited to the elected species along with any dependent claims which require all the limitation of claims 7-12 as well as being limited to the elected species would be allowable. 
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as being limited to the elected species. This objection to the claims are only
It is noted that the potential allowability of claims 7-12 has not be determined with respect to species beyond Applicant's elected species, i.e. potential examinable species that could found once the search is expanded beyond Applicant's elected species.

Claim Objections
Claims 6 and 12 are objected to because of the following informalities: 
In claim 6, Applicant recites “The OLED of claim 4, wherein the metal compound is of Formula Ia…” Amendments to “The OLED of claim 4, wherein the metal compound is Formula Ia…” reads better.
In claim 12, Applicant recites “LAiIr(LBj)2”. It should be “IrLAi(LBj)2”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, Applicant claims a compound of Formula Ia in the claim. In the chemical structure figure of the Formula Ia, there are variables R1 through R5; however, there is 1 through R5, rendering this claim indefinite.
For the purpose of prosecution, the Examiner interprets the limitation of R1 through R5 to mean that “R1, R2, R3, R4, and R5, are independently hydrogen or a substituent selected from the group consisting of deuterium, halogen, alkyl, cycloalkyl, heteroalkyl, heterocycloalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carboxylic acid, ether, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof; or optionally, any two adjacent groups R1, R2, R3, R4, and R5, can join to form a carbocyclic ring or a heterocyclic ring, which is optionally substituted: optionally R1 or R5 joins with the metal M to form a multidentate ligand; and optionally one or two of the ligand(s) LB can independently link to the ligand LA through one of R1 to R5, based on the disclosure at paragraph [067] of the instant specification.
Regarding claims 16-19, claims 16-19 are rejected due to the dependency from claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilbertson et al. (J. Am. Chem. Soc. 1999, vol. 121, page 2597-2598, hereafter Gilbertson).
Regarding claim 15, Gilbertson discloses a compound (Compound 1 in Scheme 1) as shown below.

    PNG
    media_image1.png
    163
    464
    media_image1.png
    Greyscale

The Compound 1 of Gilbertson has identical structure as Applicant’s Formula Ia of claim 15, wherein M is Ir; the compound has a formal neutral charge; three ligands LB are each neutral monodentate ligand (PPh3 and CO); m is 3; and n is 0, meeting all the limitations of claim 15.

Claims 1-6, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al. (CN 105418356 A, the original patent document is referred to for figure, table, and scheme, and the machine translated English document is referred to for the remainder of the patent body, hereafter Yan) as evidenced by Djurovich et al. (US 2005/0258433 A1, hereafter Djurovich) and Lee et al. (KR 2016/0014205, the original patent document is referred to for figure, table, and scheme, and the machine translated English document is referred to for the remainder of the patent body, hereafter Lee).
Regarding claims 1-6, and 13, Yan discloses an organic light emitting device (the last line of page 14 through the last line of page 15; “CPD1” in Table 1) comprising an anode (ITO), an organic layer (EML), and a cathode (Al), wherein the organic layer comprises a metal compound of Yan (Compound CPD1) and a host (mCP, the 4th compound in [136]).
Yan discloses a metal compound (general structure in [028]-[029]) and exemplifies Compound CPD1 ([036]) as shown below.

    PNG
    media_image2.png
    254
    436
    media_image2.png
    Greyscale

The bond between the iridium atom and the carbon of the five-membered ring of the fluorene group (marked by an arrow in the figure above) is a metal-carbene bond. This is supported by the description of Yan wherein Yan discloses that the compound of Yan is an organic iridium carbene complex (paragraphs 2-4 of page 4), and the bond marked by the arrow above is the only carbene bond in the ligand (i.e. the bond between the Ir metal and the phenyl group is an sp2 covalent bond, not a metal-carbene bond).
It is known in the art that a metal carbene bond can be considered as a double bond because the metal carbene bond is formed by a lone pair electrons (i.e. two valence electrons) of the carbene carbon atom as evidenced by Djurovich (“Some reference may define “carbene” as a carbon ligand that forms a double bond to a metal” in [058]) and Lee (see the double bond 
Therefore, Compound CPD1 of Yan is equated with the following structure (Note that there is a double bond between the iridium atom and the carbon of the five-membered ring of the fluorene group).

    PNG
    media_image3.png
    386
    503
    media_image3.png
    Greyscale

The ligand of Compound CPD1 of Yan has identical structure the claimed metal compound comprising a ligand LA of Formula I, wherein M is Ir; R1-R5 are each independently selected from alkenyl or aryl (R1 is phenyl, R2-R5 are each vinyl); any two adjacent groups R1, R2, R3, R4 and R5 can join to form a carbocyclic ring.
The organic light emitting device (OLED) of Yan reads on all the limitations of claims 1-2, 5, and 13
The OLED of Yan, wherein the metal compound of Yan (Compound CPD1) has a formal neutral charge, the two ligands LB are each anionic bidentate ligand that coordinates to the metal M with a carbene carbon, and an aromatic ring carbon, meeting all the limitations of claims 3-4.
The OLED of Yan, wherein the metal compound has identical structure as Formula Ia, wherein LC is not present because n is 0. Neither claim 1 nor claim 6 requires n to be non-zero; therefore, the metal compound of Yan reads on all the limitations of claim 6.
Regarding claim 15, Yan discloses a metal compound (general structure in [028]-[029]) and exemplifies Compound CPD1 ([036]) as shown above.
The metal compound of Yan (Compound CPD1 in [036]) has identical structure as the compound of Formula Ia of claim 15, wherein M is Ir; the compound has a formal neutral charge; two LB are each anionic bidentate ligand; m is 2; and n is 0, meeting all the limitations of claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (CN 105418356 A, the original patent document is referred to for figure, table, and scheme, and the machine translated English document is referred to for the remainder of the patent body) in view of Pang et al. (“A full-color, low-power, wearable display for mobile applications”, SPIE, 03/29/2012, hereafter Pang).
Regarding claim 14, the organic light emitting device of Yan reads on all the features of claim 1, as outlined above.
The organic light emitting device of Yan comprises an anode (ITO), an organic layer (EML), and a cathode (Al), wherein the organic layer comprises a metal compound of Yan (Compound CPD1) and a host (mCP, the 4th compound in [136]).
Yan does not exemplify a specific flexible display comprising the organic light emitting device of Yan.
Pang discloses a flexible display (“flexible active matrix OLED display” in Fig. 3) comprising an organic light emitting device (“C: OLED” in Fig. 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Yan by using the device in the flexible display of Pang, as taught by Pang.
The motivation of doing so would have been to make a flexible display device based on the teaching of Pang.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic light emitting device in the flexible display would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a flexible display device.
The resultant device is a flexible display comprising the organic light emitting device of Yan, wherein the flexible display is a consumer product.
Regarding claim 19, the metal compound of Yan (Compound CPD1) reads on all the features of claim 15 as outlined above. 
The organic light emitting device of Yan comprises an anode (ITO), an organic layer (EML), and a cathode (Al), wherein the organic layer comprises the metal compound of Yan (Compound CPD1) and a host (mCP, the 4th compound in [136]).
Yan does not exemplify a specific flexible display comprising the organic light emitting device of Yan.
Pang discloses a flexible display (“flexible active matrix OLED display” in Fig. 3) comprising an organic light emitting device (“C: OLED” in Fig. 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Yan by using the device in the flexible display of Pang, as taught by Pang.
The motivation of doing so would have been to make a flexible display device based on the teaching of Pang.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic light emitting device in the flexible display would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a flexible display device.
The resultant device is a flexible display comprising the organic light emitting device of Yan, wherein the flexible display is a consumer product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786